I114th CONGRESS2d SessionH. R. 5813IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Schrader (for himself, Mr. Cooper, Mr. Peterson, Mr. Cuellar, and Ms. Graham) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Labor to revise rules relating to changes to the exemptions from overtime pay requirements for certain employees to provide a gradual schedule for such changes, and for other purposes. 
1.Short titleThis Act may be cited as the Overtime Reform and Enhancement Act.  2.Revision of overtime pay rulesNot later than December 1, 2016, the Secretary of Labor, without regard to section 553 of title 5, United States Code, shall revise the rule published in the Federal Register by the Department of Labor on May 23, 2016, relating to exemptions regarding the rates of pay for executive, administrative, professional, outside sales, and computer employees. The Secretary shall— 
(1)revise sections 541.100(a)(1), 541.200(a)(1), 541.300(a)(1), and 541.400(b), of title 29, Code of Federal Regulations, and any other sections of part 541 of such title necessary to— (A) provide that the rate of pay set forth in such sections shall be— 
(i)$692 per week effective December 1, 2016; (ii)$765 per week effective December 1, 2017; 
(iii)$839 per week effective December 1, 2018; and (iv)$913 per week effective December 1, 2019; and 
(2)nullify the provisions in section 541.607 of such title that provide for automatic updates to amounts of salary and compensation required for such exemptions. 3.Updating salary levelsThe Secretary of Labor may only update any rate of pay related to the exemptions in the rule described in section 3 through a rulemaking in accordance with section 553 of title 5, United States Code. 
